DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG et al. US 2009/0084526 Al.
Re claim 1, CHANG et al. teach a heat dissipating device, comprising: a first plate; a second plate opposite the first plate, wherein the first plate and the second plate are connected to each other at longitudinally opposite ends thereof, longitudinally extending ends of the first plate and the second plate (top and bottom plates figs 2-3) are connected to each other by sidewalls, and the first plate, the second plate and the sidewalls enclosing an internal space of the heat dissipating device (fig 2-3); and a first wick (left 121,122, fig 2-3 noting they are connected at 
Re claim 4, CHANG et al. teach the first wick structure is centrally disposed in the internal space (figs 1-3).  
Re claim 5, CHANG et al. teach wherein the first wick structure contacts a sidewall inner surface of one of the sidewalls (figs 1-3).  
Re claim 6, CHANG et al. teach a second wick structure disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate (left 121,122, fig 2-3).
Re claim 7, CHANG et al. teach the first wick structure and the second wick structure are disposed spaced from each other and contact sidewall inner surfaces of opposite sidewalls (figs 1-3).  
Re claim 8, CHANG et al. teach the first vapor flow channel is disposed between the first wick structure and the second wick structure (figs 1-3).  
Re claim 9, CHANG et al. teach a third wick ( middle 121,122, fig 2-3 ) structure disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate.  

Re claim 11, CHANG et al. teach  the first vapor flow channel is disposed between the first wick structure and the third wick structure and a second vapor flow channel is disposed between the third wick structure and the second wick structure (figs 1-3).    
Re claim 15, CHANG et al. teach    the first plate, the second plate, and the sidewalls form a unitary structure (figs 1-3).    
 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMEOKA et al. US 2012/0118537 Al.
Re claim 1, KAMEOKA et al. teach a heat dissipating device, comprising: a first plate; a second plate opposite the first plate (top and bottom fig 11), wherein the first plate and the second plate are connected to each other at longitudinally opposite ends thereof, longitudinally extending ends of the first plate and the second plate are connected to each other by sidewalls, and the first plate, the second plate and the sidewalls enclosing an internal space of the heat dissipating device (fig 11); Another embodiment (fig 21) teach  a first wick structure disposed in the internal space and contacting inner surfaces of at least one of the first plate and the second plate, wherein the first wick structure extends longitudinally between the longitudinally opposite ends of the first plate and the second plate, and the first wick structure at least partially defines a first vapor flow channel of the heat dissipating device (fig 21 bottom wick), wherein the heat dissipating device includes an evaporator section and an condenser section located at longitudinally opposite ends of the heat dissipating device and the first wick structure is located in the evaporator section and the condenser section (fig 21 high and low-temperature portions). Noting that it is well known in the art that a flat heat pipe has two flat plates connected by sidewalls. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sidewalls as taught by combining embodiments in the invention in order to advantageously allow for the benefits of the fig 21 embodiment to be in a flat heat pipe form.
Re claim 4, KAMEOKA et al. teach  wherein the first wick structure is centrally disposed in the internal space (fig 21).

Re claim 15, KAMEOKA et al. teach  the first plate, the second plate, and the sidewalls form a unitary structure (noting a flat heat pipe is considered a unitary structure).
Claims 5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMEOKA et al. US 2012/0118537 Al in view of CHANG US 20090084526 A1.
Re claim 5, KAMEOKA et al. fail to explicitly teach details of the wick.
CHANG teach the first wick structure (figs 2-3 121, 122) contacts a sidewall inner surface of one of the sidewalls to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al. invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.
 
 Re claim 7, KAMEOKA et al. fail to explicitly teach details of the wick.
CHANG teach the first wick structure and the second wick structure are disposed spaced from each other and contact sidewall inner surfaces of opposite sidewalls (figs 2-3 121, 122)   to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al. invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick 

 Re claim 8, KAMEOKA et al. fail to explicitly teach details of the wick.
CHANG teach   the first vapor flow channel is disposed between the first wick structure and the second wick structure (figs 2-3  )   to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al. invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.
  Re claims 9 and 10, KAMEOKA et al. fail to explicitly teach details of the wick.
CHANG teach   comprising a third wick structure disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate and  the third wick structure is disposed between the first and second wick structures (figs 2-3  )   to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al. invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.
 
   Re claim 11, KAMEOKA et al. fail to explicitly teach details of the wick.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al. invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.



Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 1 have been addressed above. Thus, the rejections are proper and remain.  



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GORDON A JONES/Examiner, Art Unit 3763